Title: To Thomas Jefferson from William C. C. Claiborne, 27 September 1804
From: Claiborne, William C. C.
To: Jefferson, Thomas


               
                  Dear Sir,
                  New-Orleans Septr. 27th. 1804.
               
               I have recently experienced the heaviest of Afflictions.—It has pleased Allmighty God to call to the abodes of Rest my whole family.—On the evening of the 25th. Instant my only Child, a sweet little Daughter near three years of Age, breathed her last, and on the morning ensuing Mrs. Claiborne closed a Life, with the continuance of which my happiness was intimately connected.—Every medical exertion was made to avert the fatal issue;—But the Decree of Providence was irrevocable, and I shall endeavour to submit to it with fortitude and resignation.
               On last evening, I received my Dear Sir, your Communication of the 30th. Ultimo, together with its several enclosures.—This additional proof of your Confidence, awakens every feeling of Gratitude, and will make me more emulous of deserving your good opinion.
               I shall do myself the honor to write you again in a few Days, and will by next Post answer the official Letter from the Secretary of State;—At present, my mind dwells too incessantly on my recent misfortunes to admit of my attending to Business.
               I pray God to preserve you in health and happiness.
               Your faithful friend!
               
                  
                     William C. C. Claiborne
                  
               
            